DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed February 27, 2021 have been fully considered but they are not persuasive.
Examiner continues to respectfully disagree with Applicants’ assertion- There is no mechanism for making a second request in the passage. Therefore, the step of at least “when the response signal is received at the first vehicle radio, communicating a second communication signal to the second vehicle radio through the first vehicle radio” is not taught or suggested in the Philosof reference.  Cols. 4 lines 36 - 67, 5 lines 1 - 18 of Philosof teaches the first vehicle will establish communication with a second vehicle to receive the desired data upon receipt of the acknowledgment from the second vehicle. The establishment of communication to receive the desired data requires communication of another signal or second communication signal. This particular feature is taught by Philosof.  Examiner also respectfully disagrees with Applicants’ assertion Sumay does not teach the feature when a response signal to the first communication signal is not received from the second radio at the first radio after waiting a first amount of time, communicating the first communication signal though a cellular system.  Latency, as defined the 26th Updated and Expanded Edition of Newton’s Telecom Dictionary (ISBN 978-0-9793873-.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 8, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Philosof et al. (US 10,026,314) in view of Lopes (US 2018/0255508) and in further view of Surmay (US 2015/0326636).
Regarding Claim 1, Philosof teaches a method comprising: generating a first communication signal at a first vehicle radio for a second vehicle radio; communicating the first communication signal through a the first vehicle radio of a first vehicle (Cols. 4 lines 36 – 67, 5 lines 1 – 18, the query is the first communication signal); when the response signal is received at the first vehicle radio, communicating a second communication signal to the second vehicle radio through the first vehicle radio (Cols. 4 
Philosof does not teach when a response signal to the first communication signal is not received from the second vehicle radio at the first vehicle radio after a first amount of time, communicating the first communication signal though a cellular system to the second vehicle radio.
Lopes, which also teaches V2V communications, teaches when a response signal to the first communication signal is not received from the second vehicle radio at the first vehicle radio, communicating the first communication signal though a cellular system to the second vehicle radio (Sections 0222, 0223, communication via the DSRC is unstable with high jitter rendering the scenario wherein a communication or response from the second vehicle is not received thus prompting a switch to the cellular (LTE) connection).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Philosof with the above features of Lopes for the purpose of providing flexible utilization of one or more communication pathways available to nodes in a vehicle network based, at least in part, on real-time context as taught by Lopes.
	Surmay, which also teaches switching from a short-range system to a cellular system, teaches when a response signal to the first communication signal is not received from the second radio at the first radio after waiting a first amount of time, communicating the first communication signal though a cellular system (Sections 
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Philosof in view of Lopes with the above features of Surmay for the purpose of providing sufficient quality of service (QoS) as taught by Surmay.
Regarding Claim 8, Philosof teaches a system comprising: a first vehicle radio of a first vehicle generating a first communication signal for a second vehicle radio of a second vehicle and communicating the first communication signal through the first vehicle radio of the first vehicle (Cols. 4 lines 36 – 67, 5 lines 1 – 18, the query is the first communication signal); when the response signal is received at the first vehicle radio, communicating a second communication signal to the second vehicle radio through the first vehicle radio (Cols. 4 lines 36 – 67, 5 lines 1 – 18, the first vehicle will establish communication with a second vehicle to receive the desired data upon receipt of the acknowledgment from the second vehicle).
	Philosof does not teach said first vehicle radio communicating the first communication signal though a cellular system to the second vehicle radio and when a response signal to the first communication signal is not received at the first vehicle radio from the second vehicle radio after waiting a predetermined amount of time, communicating the first communication signal though a cellular system to the second vehicle radio.

	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Philosof with the above features of Lopes for the purpose of providing flexible utilization of one or more communication pathways available to nodes in a vehicle network based, at least in part, on real-time context as taught by Lopes.
	Surmay, which also teaches switching from a short-range system to a cellular system, teaches when a response signal to the first communication signal is not received from the second radio at the first radio after waiting a first/predetermined amount of time, communicating the first communication signal though a cellular system (Sections 0036, 0041, the packets showing up late means that there is a waiting of a particular amount of time in order to determine that said packets are late due to latency, a switch to the cellular network is then made).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Philosof in view of Lopes with the above features of Surmay for the purpose of providing sufficient quality of service (QoS) as taught by Surmay.
.

Claims 2, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Philosof et al. (US 10,026,314) in view of Lopes (US 2018/0255508) in view of Surmay (US 2015/0326636), as applied to Claims 1, 8 set forth above, and further in view of Rubin et al. (US 2013/0279393)
Regarding Claims 2, 9, The above Philosof combination teaches all of the claimed limitations recited in Claims 1, 8.  The Philosof combination does not teach wherein the first communication signal comprises a first position data and first vehicle identifier.
	Rubin, which also teaches a vehicle-to-vehicle communication system, teaches wherein the first communication signal comprises a first position data and first vehicle identifier (Sections 0032, 0107, the vehicle position information is also the vehicle identifier).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Philosof combination with the above features of Rubin for the purpose of providing vehicle collision prevention as taught by Rubin.

Claims 3, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Philosof et al. (US 10,026,314) in view of Lopes (US 2018/0255508) in view of Surmay , as applied to Claims 2, 9 set forth above, and further in view of Sakata (US 2016/0198315)
Regarding Claim 3, 10, The above Philosof combination teaches all of the claimed limitations recited in Claims 2, 9.  The Philosof combination does not teach communicating the first vehicle identifier and the first position data to the second vehicle radio in both a fast pipe and a slow pipe.
Sakata, which also teaches vehicle-to-vehicle communications, teaches communicating data to a second vehicle radio in both a fast pipe and a slow pipe (Section 0054, direct vehicle-to-vehicle is fast (fast pipe) and multi-hop vehicle-to-vehicle is slower (slow pipe)).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the above Philosof combination with the above features of Sakata for the purposes of expanding the coverage of the vehicle-to-vehicle network and improving reliability and convenience as taught by Sakata.

Claims 4, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Philosof et al. (US 10,026,314) in view of Lopes (US 2018/0255508) in view of Surmay (US 2015/0326636), as applied to Claims 1,8 set forth above, and further in view of Seymour (US 2007/0150140)
Regarding Claims 4, 11, The above Philosof combination teaches all of the claimed limitations recited in Claims 1, 8.  The Philosof combination does not teach wherein the response signal comprises a first position signal and first vehicle identifier.

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Philosof with the above features of Seymour for the purpose of providing reliable information which can improve incident investigations as taught by Seymour.

Claims 6, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Philosof et al. (US 10,026,314) in view of Lopes (US 2018/0255508) in view of Surmay (US 2015/0326636), as applied to Claims 1, 8 set forth above, and further in view of Baranowsky et al. (5,732,359)
Regarding Claims 6, 13, The above Philosof combination teaches all of the claimed limitations recited in Claims 1, 8.  Lopes further teaches when a second response signal from the second vehicle radio is not received at the first vehicle radio, communicating the first communication signal to a cellular network (Sections 0222, 0223, communication via the DSRC is unstable with high jitter rendering the scenario wherein a communication or response from the second vehicle is not received thus prompting a switch to the cellular (LTE) connection).
The Philosof combination does not teach communicating the first communication signal to a satellite.
Baranowsky, which also teaches communicating via a cellular network, teaches communicating communication signals to a satellite (Col. 2 lines 38 – 53).
.

Claims 7, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Philosof et al. (US 10,026,314) in view of Lopes (US 2018/0255508) in view of Surmay (US 2015/0326636), as applied to Claims 1, 8 set forth above, and further in view of Sakata (US 2016/0198315)
Regarding Claims 7, 14, The above Philosof combination teaches all of the claimed limitations recited in Claims 1, 8.  Lei does not teach communicating the response signal from the second vehicle radio during both a fast pipe and a slow pipe.
Sakata, which also teaches vehicle-to-vehicle communications, teaches communicating a signal from the second vehicle radio during both a fast pipe and a slow pipe (Section 0054, direct vehicle-to-vehicle is fast (fast pipe) and multi-hop vehicle-to-vehicle is slower (slow pipe)).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the above Philosof combination with the above features of Sakata for the purposes of expanding the coverage of the vehicle-to-vehicle network and improving reliability and convenience as taught by Sakata.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND S DEAN whose telephone number is (571)272-7877.  The examiner can normally be reached on Monday-Friday, 6:00-2:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RAYMOND S DEAN/          Primary Examiner, Art Unit 2645                                                                                                                                                                                              	Raymond S. Dean
March 10, 2021